EXHIBIT 10.16

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Agreement”) is entered into as of October 28,
2014 (the “Effective Date”) by and among Eastgate Pharmaceuticals Inc., a
company organized and existing under the laws of the province of Ontario, Canada
(“Assignee”), Joseph Schwarz, an individual (“JS”), and Michael Weisspapir, an
individual (“MW”), together the “Assignors”).

 

BACKGROUND

 

Whereas, Assignors own and possess patent applications (US 61/947,678, US
61/947,698, PCT/CA2014/000126, PCT/CA2014/000127) listed on Exhibit A,
containing compositions, processes, test results, know-how and other proprietary
information related to intraoral insulin tablets and intraoral Lorazepam spray
formulations (the “Assigned IP”);

 

Whereas, Assignors wish to have the Assigned IP further developed and
commercialized by Assignee; and

 

Whereas, Assignors are willing to transfer and assign their entire right, title
and interest in the Assigned IP to Assignee subject to the terms and conditions
of this Agreement (the “Asset Transfer”).

 

Now therefore, in consideration of these premises and the representations,
warranties and agreements set forth in this Agreement, Assignee and Assignors
agree as follows:

 

 

1.Asset Transfer and Assignment.



 

 

(a) For purposes of this Agreement, “Assigned Assets” means all proprietary
rights in the Assigned IP, including, without limitation, proprietary
information relating to, claiming or covering the Assigned IP and inventions
described therein; all rights to commercialize such inventions; and all benefits
and rights resulting therefrom, containing in the Assigned IP. “Product” shall
mean any and all products or portions thereof containing the Assigned IP, which
is made, produced, sold or used in whole or in part, formulated for the
treatment of diabetes.

 

(b) Assignors hereby vests, transfers and assigns to the Assignee, all its
right, title, interest, claim and demand in and to the Patent Pending
application including the right to claim priority from and to prosecute and
obtain grant of patent to the Patent Rights. This sale includes all right, title
and interest of Assignors in all causes of action and enforcement rights for the
Patents, including all of its rights to pursue damages, injunctive relief and
other remedies for past, current and future infringement of the Patent Rights.
This sale is subject to the pre-existing rights of provisional patent
applications listed in Exhibit A.

 

(c) Assignee hereby assumes all right, title, and interest in and to the
Assigned Assets.

 

(d) Assignee cannot license, sell, assign, transfer or otherwise alienate the
Assigned IP to any third parties without written agreement with Assignors.

 

 

2.

Consideration. In consideration of Assignors’ transfer of the Assigned Assets
set forth in Exhibit A to Assignee, a sum of $1.00 should be paid at signing.

 

 

 

 

3.Assignors’ Representations and Warranties.



 

Each Assignor hereby represents and warrants to Assignee as follows:

 



 

(a)Assignors have the right, power and authority to enter into this Agreement;

 

 

 

 

(b)Assignors are the owners of all rights, titles and interest, including all
intellectual property rights, in the Assigned Assets;

 

 

 

 

(c)The Assigned Assets are free of any liens, security interests, encumbrances
or licenses;

 

 

 

 

(d)The Assigned Assets do not infringe the rights of any person or entity;







 1

 

 



 

(e)There are no claims, pending or threatened, with respect to Assignors rights
in the Assigned Assets;

 

 

 

 

(f)This Agreement is valid, binding and enforceable in accordance with its
terms; and

 

 

 

 

(g)Assignors are not subject to any agreement, judgment or order inconsistent
with the terms of this Agreement.

 

 

 

 

(h)the Assignee can register of the Assigned assets in the Assignee's own name.

 

 

4.Assignee’s Warranties and Representations.





  

Assignee hereby represents and warrants to Assignors as follows:

 

Organization and Existence. Assignee is a corporation duly incorporated, validly
existing, and in good standing under the laws of the province of Ontario, and
has all corporate power and authority necessary to enable it to own, lease, or
otherwise hold its properties and assets and to carry on its business as now
conducted.

 

Corporate Authorization. This Agreement has been duly authorized, executed, and
delivered by Assignee and constitutes a valid and binding obligation of
Assignee, enforceable against Assignee in accordance with its terms.

 

Brokers. No broker, agent, finder, or investment banker is entitled to any
brokerage, finders, or other fee or commission in connection with this Agreement
based upon arrangements made by Assignee or any affiliate thereof.

 

 

5.Miscellaneous.



 

 

(a) Choice of Law. This Agreement shall be construed, governed, interpreted and
applied in accordance with the laws of the Province of Ontario, Canada, without
regard to conflict of laws principles.

 

(b) Assignment. This Agreement shall be binding upon the parties and their
respective Successors. Without limiting the foregoing, Assignee shall have the
right to assign this Agreement to its Successors, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
Successors.

 

(c) Arbitration. Any dispute or claim arising out of, in relation to, or in
connection with this Agreement or the interpretation, making, performance,
breach of termination thereof, shall be finally settled by binding arbitration
in Toronto, Canada under the Rules of the International Court of Arbitration by
one arbitrator appointed in accordance with said Rules. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall apply Ontario, Canada law to the merits of any
dispute or claim, without reference to rules of conflicts of law. The costs of
the arbitration, including administrative, and arbitrators’ fees, shall be
shared equally by the parties. Each party shall bear the cost of its own
attorneys’ fees and expert witness fees.

 

(d) Confidential Agreement. Each Assignor shall not disclose the terms or
existence hereof to any third party without the prior written consent of the
Assignee except (a) to such Assignor’s attorneys, accountants, advisors and
others on a need to know basis under circumstances that reasonably ensure the
confidentiality thereof, (b) to the extent required by law or (c) as necessary
to exercise, perfect or enforce this Agreement or rights hereunder, including
recordation by Assignee of assignments of patents.

 



 2

 

 



 

6.

TERM AND TERMINATION 

 

 

 

 

6.1Term. This Agreement shall continue in full force and effect for five years
from the Closing Date and may be renewed by the parties upon mutual agreement in
writing for the further five years period unless and until terminated as
provided herein. By agreement of the parties the term can be amended before this
date.



 



 

6.2Grounds for Termination. This Agreement shall terminate immediately only in
the case of one or more of the following:



 



 

6.2.1. In case of Bankruptcy, Insolvency or Nonperformance of any party.

 

 

 

 

6.2.2.Upon termination for breach of the material obligations and terms of the
Agreement.

 

 

 

 

6.2.3. By agreement of parties.







 

6.3.Termination upon Material Breach



 

6.3.1.Right to Terminate. If either party commits a material breach of a
material term of this Agreement, and such material breach is not cured within 30
days following notice thereof to the breaching party by the other party, the
other party shall have the right to terminate this Agreement by giving notice
thereof in writing to the breaching party.

 

 

7.ENTIRE AGREEMENT

 

 

 

This Agreement, contains the entire understanding and agreement between the
parties hereto with respect to its subject matter and supersedes any prior or
contemporaneous written or oral agreements, representations or warranties
between them respecting the subject matter hereof.

 

 

 

8.AMENDMENT

 

 

 

This Agreement may be amended only by a writing signed by both parties.

 

 

 

9.SEVERABILITY

 

 

 

If any term, provision, covenant or condition of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such term, provision, covenant or condition as
applied to other persons, places and circumstances shall remain in full force
and effect.

 

 

 

10.AGREEMENT TO PERFORM NECESSARY ACTS

 

 

 

Assignee agrees to perform any further acts and execute and deliver any
documents that may be reasonably necessary to carry out the provisions of this
Agreement.

 

 

 

Assignee agrees to provide reasonable financing for the development and
commercialization of the assigned IP no later than 6 months from the signing
date.

 

 

 

11.GOVERNING LAW

 

 

 

This Agreement shall be construed in accordance with, and all actions arising
hereunder shall be governed by, the laws of the province of Ontario.



 

[signature page follows]

 



 3

 



 

WITNESS WHEREOF, the undersigned have caused this Agreement to be duly executed
as of the date first above written.

 



ASSIGNEE:

ASSIGNORS:

 

 

 

 

Eastgate Pharmaceuticals Inc.

 

 

 

 



By:

/s/ Anna Gluskin

/s/ Joseph Schwarz

Name:

Anna Gluskin

JOSEPH SCHWARZ

Title:

CEO

/s/ Michael Weisspapir



MICHAEL WEISSPAPIR

 

 

 

 

 

 

 

October 28, 2914

 

 

 

 

 

 

Toronto

Ontario Canada

 

 

 






 4

 



 

EXHIBIT A

 

Sublingual Insulin Formulation

 

US 61/947,678

Pharmaceutical Composition for Transmucosal Delivery

 

US 61/047,698

Treatment of Diabetes and Metabolic Syndrome

 

Intraoral Lorazepam Spray for treatment of acute seizures

 

PCT/CA2014/000126

Pharmaceutical Composition for Transmucosal Administration of Benzodiazepines

 

PCT/CA2014/000127

Pharmaceutical Composition for Enhanced Transmucosal Administration of
Benzodiazepines

 

 



5



 